

SETTLEMENT AND GENERAL RELEASE AGREEMENT


This Settlement and General Release Agreement (“Agreement”) is entered as of
June 4, 2010 into between Flint Telecom Group, Inc. (consisting of Flint Telecom
Group, Inc. and its subsidiaries and affiliates) (hereinafter, altogether
referred to as “Flint”) and John Lavery (“JL” or the “Investor”). The Investor
and Flint agree as follows:


RECITALS


A.  
WHEREAS, on March 13, 2009 JL invested $300,000 into Flint and was issued a
Promissory Note and on May 2, 2009 JL invested $250,000 into Flint and was
issued a Promissory Note; these promissory notes were amended effective
September 1, 2009 such that five hundred forty thousand dollars ($540,000) was
cancelled and converted into a convertible note and warrant, $6,000 was
converted into shares of common stock, and the remaining one hundred ninety four
thousand dollars ($194,000) continues to be due and payable (all together, the
“Notes”), and



B.  
WHEREAS, Flint has defaulted on payments due to JL and certain disputes and
disagreements have arisen between the parties relating to the above investments
and transactions (the “Transactions”), and the parties have entered into this
Agreement to fully and finally settle all of their disputes and disagreements,
and to settle any and all claims that each of the parties may have against each
other.



AGREEMENT


WHEREFORE, the parties to this Agreement hereby agree as follows:


1.  
JL hereby agrees to refinance the Notes, including the repayment of any and all
principal amounts underneath the Notes, as set forth in more detail in this
Agreement. In the event of any conflict between this Agreement and the Notes,
the provisions of this Agreement shall prevail.



2.  
JL hereby agrees to amend the payment terms on the $194,000 loan, such that
$194,000 will be repaid over a period of four (4) months in four equal monthly
instalment payments of forty eight thousand five hundred dollars ($48,500) each
commencing September 30, 2010.



3.  
JL hereby agrees to amend the interest and payment terms on the $540,000
convertible promissory note, as follows: (a) the Maturity Date shall be extended
to July 31, 2012;  (b) Section 1.2: Interest Payments: Accrued interest from the
date of this Agreement to December 31, 2010, equal to a total of $73,375, will
be paid in five equal monthly instalment payments of $14,675 over a period of
five (5) months commencing on or before August 31, 2010 and ending on December
31, 2010.  Thereafter, Flint shall pay JL all accrued but unpaid interest on the
last day of each calendar month commencing the month of January 2011; and (c)
Section  1.7: Amortization: Flint shall pay to JL beginning on January 31, 2011
and on the last day of each month thereafter, one eighteenth (1/18th) of the
face value of the Note with a final payment on the unpaid or unconverted
remaining Principal Amount on the Maturity Date.


 
4.  
In the event Flint fails to make any payment to JL on or before thirty days of
when the payment is due, as outlined in Paragraph One above, Flint will be in
default of this Agreement (a “Default Event”). All outstanding principal and
accrued interest, if any, still outstanding and owed as of a


 
 

--------------------------------------------------------------------------------

 

 Default Event shall be immediately due and payable, and a default interest rate
of twenty four percent (24%) shall be applied to any outstanding payments owed
as of the Default Event. JL shall have the option, to have Flint issue to JL a
number of common shares equal to the amount of cash payments that remain unpaid,
plus accrued interest thereon, to JL under this Agreement, or a portion of that
amount may be issued in shares and the remaining portion to be paid in cash, at
Flint’s sole discretion.  The total number of shares to be issued shall be
calculated using a per share price equal to a 33% discount to the average
closing market price over the preceding 30 trading days.  Flint shall, within
ninety days of the date of this Agreement, file with the SEC a registration
statement on Form S-1, covering the resale of these potentially issuable shares,
up to a maximum of 8,000,000 shares to be registered.  On or before the filing
of such registration statement and while any payments remain due and outstanding
under this Agreement, 8,000,000 shares shall be reserved for issuance from
Flint’s authorized but unissued common stock.  Flint shall use its best efforts
to cause such registration statement to become effective as soon as possible
thereafter.  Upon such registration statement being declared effective by the
SEC and upon a Default Event, JL shall have the right to request by written
notice to Flint, partial or complete issuance of shares in lieu of cash
repayment in accordance with the terms of this Section 4.


5.  
Subject to full performance by Flint, as set forth herein, the above Sections 1
– 5, this Agreement is for full settlement of any and all claims the Investor
may have, now or in the future, against Flint and its Releasees with respect to
the subject matter herein, and for the release, as set forth below.  The
Investor shall be responsible for payment of all taxes related to receipt of the
consideration hereunder.



6.  
Upon full performance by Flint of all obligations hereunder, including payment
in full of the Notes, as amended herein and issuance of the shares, the Investor
hereby releases, waives and forever discharges, individually and collectively,
Flint and its current or former officers, directors, employees, agents,
affiliates, predecessors, successors, assigns, subsidiaries and all persons
acting through or with them (hereinafter collectively referred to as
“Releasees”), from any and all claims, rights, demands, liabilities, causes of
action, losses, counterclaims, obligations, third party claims, costs or
expenses (including attorneys’ fees) of any kind whatsoever, known or unknown,
fixed or contingent, suspected or unsuspected, that the Investors may now have
or has ever had against Releasees. This release includes, without limitation,
all claims relating to any contract between the Investor or Releasees, whether
express or implied, and its termination or breach; any and all claims relating
to or arising from any consulting relationship with the Releasees; any claims
for misrepresentation, fraud, or breach of any covenant of good faith and fair
dealing; and any and all claims related to or in any manner incidental to the
Investor’s relationship with the Releasees, or by reason of any matter, cause or
thing arising out of or relating to the Transactions.  Notwithstanding anything
in this Section, it is hereby agreed and acknowledged that this Section shall
not be applicable to any claim, rights, demands, losses, liabilities, damages,
obligations, costs or expenses (including attorneys’ fees) arising out of a
breach of this Agreement or Events of Default.



This release also expressly includes any and all claims relating to, or arising
from, each of the Investor’s right to purchase, or actual purchase of any
securities of Flint or any of its afilliates, including, without limitation, any
claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law.

 
 

--------------------------------------------------------------------------------

 

It is expressly understood and agreed by the parties that this Agreement is in
full accord, satisfaction and discharge of any and all claims by the Investor
against Releasees (other than as set forth herein), and that this Agreement has
been signed with the express intent of extinguishing all such claims.


7.  
The Investor agrees and acknowledges that none of the Flint common shares or
other securities that are issued hereunder or any of the Investor’s current
ownership of such securities are, and may never be, registered under the
Securities Act of 1933 or under any state securities or "blue sky" laws of any
state of the United States, and, unless so registered, may not be offered or
sold in the United States or, directly or indirectly, to U.S. Persons (as that
term is defined in Regulation S under the Securities Act of 1933), except
pursuant to an effective registration statement under the Securities Act of
1933, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933 and in each case only in
accordance with applicable state and federal securities laws. Additionally, JL
acknowledges and agrees that it may only sell a maximum amount of shares per
month not to exceed the weekly average trading volume of Flint’s common stock in
the prior month.



8.  
No Admission:  By entering into this Agreement, no party is admitting the
sufficiency of any claim, allegation, assertion, contention or position of any
other party, nor the sufficiency of any defense to any such claim, allegation,
assertion, contention or position.  The Parties have entered into this Agreement
in good faith and with a desire to forever settle all claims relating to the
Transactions.



9.  
Disputed Claim:  Each of the Parties understand and hereby agree that this
settlement is in compromise of a disputed claim, that the Releases given are not
to be construed as an admission of liability on the part of the party or parties
hereby released, that the parties deny any liability on their respective parts,
and that the parties hereto, by entering into this Agreement, attempt merely to
avoid costly and lengthy litigation.



10.  
Any controversy or claim of any kind arising out of or relating to this
Agreement or its breach, including but not limited to any claim relating to its
validity, interpretation, or enforceability, shall be submitted to binding
arbitration in the State of Nevada, in accordance with the Arbitration Rules of
the American Arbitration Association (“AAA”). The Investor and the Company agree
that the prevailing party in any arbitration shall be entitled to injunctive
relief in any court of competent jurisdiction to enforce the arbitration
award.  Each of the Investors and the Company agree that the prevailing party in
any arbitration shall be awarded its reasonable attorney's fees and costs.  THE
INVESTOR AND FLINT ACKNOWLEDGE AND AGREE THAT BY SIGNING THIS AGREEMENT, THE
INVESTOR AND FLINT HAVE VOLUNTARILY ELECTED TO ARBITRATE ALL ARBITRABLE CLAIMS
RATHER THAN LITIGATE THEM IN A JUDICIAL FORUM AND THAT YOU AND FLINT ARE GIVING
UP THE RIGHT TO A JURY TRIAL AND TO A TRIAL IN A COURT OF LAW.



11.  
Civil Code.  Each Party represents that it is not aware of any claim against the
other than the claims that are released by this Agreement.  Each Party
acknowledges that it has been advised by legal counsel and is familiar with the
provisions of the Nevada Civil Code and New York Civil Code, which provides as
follows:


 
 

--------------------------------------------------------------------------------

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


Each Party, being aware of said code section, agrees to expressly waive and
relinquish any right or benefit it has or may have under the Civil Code of the
State of Nevada, as well as any other similar provision under the statutory or
nonstatutory law of any other jurisdiction to the full extent that it may
lawfully waive all such rights and benefits.
 


12.  
This is the entire Agreement regarding the subject matter hereof and supersedes
all previous and contemporaneous discussions, negotiations, agreements and
understandings. No other promises or agreements have been made.



13.  
In the event that any provision of this Agreement is determined to be
unenforceable for any reason, the remaining provisions shall remain in full
force and effect and the unenforceable provision(s) shall be interpreted and
rewritten to give effect to the parties’ economic intentions.



14.  
The Investor acknowledges and agrees that it has been advised that this
Agreement is a binding legal document. Each of the Investors further agrees that
has had adequate time and a reasonable opportunity to review the provisions of
this Agreement and to seek legal advice regarding all its aspects, and that in
executing this Agreement each of the Investors has acted voluntarily and has not
relied upon any representation made by the Flint or any of its employees or
representatives regarding the Agreement’s subject matter and/or effect. The
Investor has read and fully understands this Agreement and voluntarily agrees to
its terms.



15.  
Each of the parties hereto agrees not to disclose the facts or any of the terms
of this Agreement to anyone except as required by the Securities and Exchange
Act, for its attorney, accountant and government taxing authorities, unless
required to do so by court order. Each of the parties further agrees not to make
any negative or disparaging statements about any other party, its affilliates or
its employees or representatives to any third party, or to disclose any
information that it became aware of as a result of its relationship with a
party.



16.  
This Agreement may be executed via facsimile or e-mail in counterparts, and each
facsimile or e-mail counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


FLINT TELECOM GROUP, INC.


By:  /s/ Vincent Browne
Vincent Browne
Chief Executive Officer


/s/ John Lavery
                    John Lavery

 
 

--------------------------------------------------------------------------------

 
